Name: Council Regulation (EEC) No 1384/79 of 25 June 1979 amending Regulation (EEC) No 1108/70 introducing an accounting system for expenditure on infrastructure in respect of transport by rail, road and inland waterway
 Type: Regulation
 Subject Matter: land transport;  maritime and inland waterway transport;  accounting;  transport policy
 Date Published: nan

 Avis juridique important|31979R1384Council Regulation (EEC) No 1384/79 of 25 June 1979 amending Regulation (EEC) No 1108/70 introducing an accounting system for expenditure on infrastructure in respect of transport by rail, road and inland waterway Official Journal L 167 , 05/07/1979 P. 0001 - 0006 Finnish special edition: Chapter 7 Volume 2 P. 0111 Greek special edition: Chapter 07 Volume 2 P. 0099 Swedish special edition: Chapter 7 Volume 2 P. 0111 Spanish special edition: Chapter 07 Volume 2 P. 0188 Portuguese special edition Chapter 07 Volume 2 P. 0188 COUNCIL REGULATION (EEC) No 1384/79 of 25 June 1979 amending Regulation (EEC) No 1108/70 introducing an accounting system for expenditure on infrastructure in respect of transport by rail, road and inland waterway THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 75 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Having regard to the opinion of the Economic and Social Committee (2), Whereas, in order to institute under the common transport policy a system of charging for the use of infrastructure, it is necessary to know what expenditure is incurred in respect of infrastructure; Whereas a permanent accounting system offers the most suitable means for knowing what expenditure is incurred in respect of infrastructure; Whereas to this end the Council, by Regulation (EEC) No 1108/70 (3), introduced a permanent accounting system for such expenditure; Whereas account should be taken of experience gained and of the development of the common transport policy ; whereas the forms of accounts, the list of types of infrastructure and the schedule of returns concerning the use of infrastructure provided for in Regulation (EEC) No 1108/70 should be adjusted accordingly, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 1108/70 is hereby amended as follows: 1. Article 3 shall be replaced by the following: "Article 3 Infrastructure expenditure accounts shall be kept for each of the railway networks listed in Annex II (A. 1) and for the total of all the other networks listed in Annex II (A. 2), as well as for all roads and inland waterways open to public traffic, with the following exceptions: (a) roads closed to motor traffic, that is, to vehicles with a cylinder capacity equal to or exceeding 50 cm3; (b) roads used exclusively by agricultural or forestry vehicles or which serve only to provide access for agricultural or forestry operations; (c) inland waterways on which traffic is limited to vessels of less than 250 tonnes deadweight; (d) waterways of a maritime character, as listed in Regulation (EEC) No 281/71 (1). (1)OJ No L 33, 10.2.1971, p. 11." 2. Article 5 (2) (a) shall be replaced by the following: "2. Separate accounts shall be presented: (a) in respect of railways: (i) for each of the networks listed in Annex II (A. 1); (ii) for the total of all the other networks listed in Annex II (A. 2). However, the returns relating to these networks shall be sent only once every five years, starting with those for the year 1980." (1)OJ No C 296, 11.12.1978, p. 57. (2)OJ No C 128, 21.5.1979, p. 35. (3)OJ No L 130, 15.6.1970, p. 4. 3. The second indent of the first subparagraph of Article 6 shall be replaced by the following: "- capital repayments and, separately, interest on loans contracted earlier." 4. Article 7 shall be replaced by the following: "Article 7 Member States shall send to the Commission, at the same time as they send the accounts referred to in Article 5 and in respect of the same period, returns relating to the use of infrastructures in accordance with Tables A, B (1.1) and C of Annex III. The returns covered by Tables B (1.2) and B (2) of that Annex shall be sent only once every five years. In the case of Table B (1.2) returns shall be sent for the first time for the year 1980 and, in the case of Table B (2), returns shall be suspended until work on the system of charging for the use of infrastructure make them necessary." 5. Annexes I, II and III are amended in accordance with the Annex. Article 2 Member States shall, in good time and after consulting the Commission, adopt such laws, regulations or administrative provisions as may be necessary for the implementation of this Regulation. Where a Member State so requests, or where the Commission considers it appropriate, the Commission shall consult with the Member States concerned upon the proposed terms of the measures referred to in the preceding paragraph. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 25 June 1979. For the Council The President J. LE THEULE ANNEX 1. In B (2) of Annex I to Regulation (EEC) No 1108/70, subdivisions 20 and 21 shall be deleted. 2. Annex II to Regulation (EEC) No 1108/70 is hereby amended as follows: "ANNEX II SCHEDULE OF THE RAIL NETWORKS, CATEGORIES OF ROAD AND INLAND WATERWAYS REFERRED TO IN ARTICLES 3 AND 5 (2) A.1. RAIL - Main networks Kingdom of Belgium - SociÃ ©tÃ © nationale des chemins de fer belges (SNCB)/Nationale Maatschappij der Belgische Spoorwegen (NMBS) Kingdom of Denmark - Danske Statsbaner (DSB) Federal Republic of Germany - Deutsche Bundesbahn (DB) French Republic - SociÃ ©tÃ © nationale des chemins de fer franÃ §ais (SNCF) Ireland - Coras Iompair Eireann (CIE) Italien Republic - Azienda autonoma delle ferrovie dello Stato (FS) Grand Duchy of Luxembourg - SociÃ ©tÃ © nationale des chemins de fer luxembourgeois (CFL) Kingdom of the Netherlands - N.V. Nederlandse Spoorwegen (NS) United Kingdom of Great Britain and Northern Ireland - British Railways Board (BRB) - Northern Ireland Railways Company Ltd (NIR) A.2. RAIL - Networks open to public traffic and connected to the main network (excluding urban networks) Federal Republic of Germany Albtal-Verkehrs-Gesellschaft mbH Alsternordbahn GmbH Eisenbahn-Gesellschaft Altona-Kaltenkirchen-NeumÃ ¼nster Augsburger Lokalbahn GmbH Bayerische Landeshafenverwaltung Bentheimer Eisenbahn AG Birkenfelder Eisenbahn GmbH Delmenhorst-Harpstedter Eisenbahn GmbH DB, Bundesbahndirektion Frankfurt, Ne-GeschÃ ¤ftsfÃ ¼hrung Deutsche Eisenbahn-GmbH Dortmunder Eisenbahn Elmshorn-Barmstedt-Oldesloer Eisenbahn AG Verkehrsbetriebe Extertal - Extertalbahn GmbH Filderbahn der Stuttgarter StraÃ enbahnen AG Hafen- und Verkehrsbetriebe der Stadt Kiel HÃ ¤fen der Stadt KÃ ¶ln Hafen- und Bahnbetriebe der Stadt Krefeld Hersfelder Kreisbahn Hohenzollerische Landesbahn AG Verkehrsbetriebe Grafschaft Hoya GmbH HÃ ¼mmlinger Kreisbahn Ilmebahn-Gesellschaft AG KÃ ¶ln-Bonner Eisenbahnen AG KÃ ¶lner Verkehrs-Betriebe AG (KÃ ¶ln-Frechen-Benzelrather Eisenbahn) Eisenbahn KÃ ¶ln-MÃ ¼lheim-Leverkusen der Farbenfabriken Bayer AG Krefelder Eisenbahn-Gesellschaft AG Kreiswerke Gelnhausen GmbH - Verkehrsbetriebe Meppen-HaselÃ ¼nner Eisenbahn Merzig-BÃ ¼schfelder Eisenbahn GmbH Mindener Kreisbahnen Bahnen der Stadt Monheim GmbH NeukÃ ¶lln-Mittenwalder Eisenbahn-Gesellschaft Neusser Eisenbahn Niederrheinische Verkehrsbetriebe Akticngesellschaft NIAG Nordfriesische Verkehrsbetriebe AG Kreisbahn Osterode am Harz - Kreiensen Osthannoversche Eisenbahnen AG OsthavellÃ ¤ndische Eisenbahn Verkehrsbetriebe Peine-Salzgitter GmbH Regentalbahn AG Rhein-Sieg-Verkehrsgesellschaft Verkehrsbetriebe des Kreises Schleswig-Flensburg Siegener Kreisbahn GmbH SÃ ¼dwestdeutsche Eisenbahnen AG Tegernsee-Bahn AG Trossinger Eisenbahn Uetersener Eisenbahn-AG Verden-Walsroder Eisenbahn GmbH Vorwohle-Emmerthaler Verkehrsbetriebe GmbH Bahngesellschaft Waldhof - Nebenbahn Waldhof/Sandhofen Wanne-Bochum-Herner Eisenbahn Werne-Bockum-HÃ ¶veler Eisenbahn WestfÃ ¤lische Verkehrsgesellschaft mbH Westerwaldbahn Wuppertaler Stadtwerke AG WÃ ¼rttembergische Eisenbahn-GmbH WÃ ¼rttembergische Nebenbahnen GmbH Industriebahn der Stadt ZÃ ¼lpich Hafenbahn Aschaffenburg Brohltal-Eisenbahn GmbH Kleinbahnverwaltung Gemeinde Edewecht Hohenlimburger Kleinbahn Oberrheinische Eisenbahn Gesellschaft AG Wittlager Kreisbahn GmbH Italien Republic Torino - Ceres Ferrovie Nord Milano Trento - MalÃ ¨ SocietÃ Veneta Autoferrovie SocietÃ Veneta per imprese e costruzioni pubbliche Ferrovia Suzzara - Ferrara Gestione Governativa Ferrovie Padane Azienda Trasporti Consorziali di Modena Azienda Trasporti Consorziali - Bologna Acotral Ferrovie Adriatico Appennino Gestione Governativa Ferrovia Cancello - Benevento Ferrotranviaria (SpA) Ferrovie del Sud-Est Ferrovie del Gargano Gestione Governativa Ferrovia Circumetnea Azienda Consorziale Trasporti - Reggio Emilia La Ferroviaria italiana SocietÃ Mediterranea strade ferrate umbro-aretine SocietÃ nazionale di ferrovie e tranvie." 3. Annex III to Regulation (EEC) No 1108/70 is hereby amended as follows: 3.1. Table B (1) in Annex III is replaced by Tables B (1.1) and B (1.2) below: "TABLE B - ROAD 1.1. Vehicle / kilometres run annually on roads outside built-up areas Member State: Category of road: >PIC FILE= "T0015934"> 1.2. Vehicle / kilometres run annually on roads outside built-up areas Member State: Category of road: >PIC FILE= "T0015935"> 3.2. Items (e) and (f) of Table C in Annex III shall be replaced by the following: >PIC FILE= "T0015936">